Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on June 10, 2021 (hereinafter “Am.”) has been entered.
Reasons for Allowance
1.	Claims 1-8 and 14-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the application is allowed due to the following limitations in representative claim 1:
an output element (122, 124; FIG. 1; Spec. ¶ 29) disposed in the body (100);

at least one of:

an accelerometer (140, FIG. 1) disposed within the body (100), wherein the accelerometer (140) sends an accelerometer signal in response to a detection of a vibration external to the body (100); and
a gyroscope (142) disposed within the body (100), wherein the gyroscope (142) sends a gyroscope signal in response to a detection of movement of the body (100); and 

at least one processor (Spec. ¶ 28) disposed in the body (100), the at least one processor communicating with at least one of the accelerometer (140) and the gyroscope (142), wherein the processor receives at least one of the accelerometer signal and the gyroscope signal, and wherein in response to receiving the at least one of accelerometer signal or the gyroscope signal, the processor performs operations (FIGS. 6-7) comprising:

determine if the robotic device (100) is moving; and

when the robotic device (100) is not moving, send an action signal to the output element (122, 124) based at least in part on receipt of at least one of the accelerometer signal and the gyroscope signal.  (Reference characters, figures, specification paragraphs, and emphases added).

et al. (US 20120168241) and MacGregor et al. (US 20150175202) set forth on pp. 8-13 in the prior Office action on December 10, 2020 does not teach or suggest the functional limitations described in Spec. ¶¶ 60-64 and shown in FIGS. 6-7.  
None of the cited references, either alone or in combination, teaches or suggests all structural and functional limitations recited in claim 1.  As noted in MPEP § 2173.05(g) and cases cited therein, a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.  See also In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hygh et al. (US 10,275,036) teaches a body (702, FIG. 7), an output element (722, 724), an accelerometer (col. 6, l. 65-col. 7, l. 18), a gyroscope (col. 6, l. 65-col. 7, l. 18), and a processor (120/810/910/1010).  However, Hygh’s claims 1-19 do not claim the functional limitations in claim 1 of this application.
Communication
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The
examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656